Name: 78/863/EEC: Commission Decision of 9 October 1978 on the adjustment of the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (France) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural policy;  economic policy; NA
 Date Published: 1978-10-24

 Avis juridique important|31978D086378/863/EEC: Commission Decision of 9 October 1978 on the adjustment of the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (France) (Only the French text is authentic) Official Journal L 297 , 24/10/1978 P. 0019 - 0020COMMISSION DECISION of 9 October 1978 on the adjustment of the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (France) (Only the French text is authentic) (78/863/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 2 (3) thereof, Whereas Council Directive 75/271/EEC of 28 April 1975 concerning the Community list of less-favoured areas within the meaning of Directive 75/268/EEC (France) (2), as amended by Council Directive 76/401/EEC of 6 April 1976 (3) and Council Directive 77/178/EEC of 14 February 1977 (4), indicates the areas of France which are included in the Community list of less-favoured areas within the meaning of Article 3 (3) of Directive 75/268/EEC; Whereas the Government of the French Republic has applied, under Article 2 (1) of Directive 75/268/EEC, to have the boundaries of the areas listed in the Annex to Directive 75/271/EEC adjusted as shown in the Annex hereto; Whereas the areas resulting from the proposed adjustments meet the criteria which were applied in Directives 75/271/EEC and 76/401/EEC when fixing the less-favoured areas within the meaning of Article 3 (3) of Directive 75/268/EEC; Whereas the adjustments requested by the Government of the French Republic, together with those included under the modification covered by Commission Decision 77/3/EEC of 13 December 1976 (5), do not have the effect of increasing the effective amount of agricultural land of all the areas of that Member State by more than 0 75 % of the total effective agricultural area of that Member State; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The list of less-favoured areas in France contained in the Annex to Directive 75/271/EEC is hereby amended as shown in the Annex hereto. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 9 October 1978. For the Commission Finn GUNDELACH Vice-President (1) OJ No L 128, 19.5.1975, p. 1. (2) OJ No L 128, 19.5.1975, p. 33. (3) OJ No L 108, 26.4.1976, p. 22. (4) OJ No L 58, 3.3.1977, p. 22. (5) OJ No L 3, 5.1.1977, p. 12. ANNEX Supplement to Directives 75/271/EEC, 76/401/EEC and 77/178/EEC in accordance with Article 2 (3) of Directive 75/268/EEC of 28 April 1975 >PIC FILE= "T0019566">